United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3687
                                    ___________

Sarah A. Engelhart,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Jo Anne B. Barnhart, Commissioner of *
the Social Security Administration,    * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                              Submitted: November 7, 2006
                                 Filed: December 5, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Sarah A. Engelhart appeals the district court’s1 decision affirming the denial of
supplemental security income and disability insurance benefits. In her 2001
applications, Engelhart alleged disability since August 2000 from dyslexia. After a
September 2003 hearing, an administrative law judge (ALJ) found that Engelhart’s
severe impairments were a verbal borderline intellectual functioning level, low-
average overall intelligence, and dyslexia. The ALJ noted that a recent post traumatic


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
stress disorder diagnosis had been considered. The ALJ found, however, that
Englehart’s impairments were not of listing-level severity, that she and her witness
were not entirely credible, and that her residual functional capacity (RFC) did not
preclude her past relevant work as a production helper or housekeeper, or other jobs
a vocational expert had identified. Having carefully reviewed the record, we affirm.
See Pelkey v. Barnhart, 433 F.3d 575, 577-78 (8th Cir. 2006) (standard of review).

       We find that the ALJ’s credibility determination is entitled to deference. See
Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005) (this court defers to ALJ’s
credibility determinations as to witnesses so long as they are supported by good
reasons and substantial evidence). As to the ALJ’s RFC findings, they are consistent
with Engelhart’s testimony that she thought she could learn tasks by demonstration,
with the type of work that Engelhart had performed in the past, and with the RFC
findings of evaluating psychologist William Stone and agency reviewing
psychologists. See Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (disability
claimant has burden to establish RFC); Stormo v. Barnhart, 377 F.3d 801, 807 (8th
Cir. 2004) (in determining RFC, ALJ should consider medical records, observations
of treating physicians and others, and claimant’s own description of her limitations).
Psychologists Kelly Potts and Lori Wennstedt gave no explanation for their check-list
opinions that Englehart could not sustain an acceptable work pace, and Dr. Potts gave
no basis for a global assessment of functioning (GAF) rating of 30. Cf. Goff, 421
F.3d at 791 (physician’s rating of claimant’s GAF at 58 was inconsistent with his
opinion that she had extreme limitations); Stormo, 377 F.3d at 805-06 (treating
physician’s opinion is given less weight if it consists of vague, conclusory statements
unsupported by medically acceptable data). The ALJ’s failure to discuss a 2003
workshop evaluation does not mean it was not considered, and contrary to Engelhart’s
suggestion, such an evaluation is not per se determinative. See Social Security Ruling
96-8p, 1996 WL 374184, at *5 (Social Security Administration July 2, 1996) (listing
evidence to consider in assessing RFC for initial claims); Craig v. Apfel, 212 F.3d
433, 436 (8th Cir. 2000) (ALJ is not required to discuss all evidence, and failure to

                                         -2-
cite specific evidence does not mean it was not considered); Lauritzen v. Weinberger,
514 F.2d 561, 564-65 (8th Cir. 1975) (based on workshop evaluation, along with other
evidence, claimant was disabled). Because we find that the ALJ’s RFC and credibility
findings are supported by substantial evidence, we also reject Englehart’s challenge
to the ALJ’s hypothetical. See Stormo, 377 F.3d at 808-09 (hypothetical is sufficient
if it sets forth impairments supported by substantial evidence and accepted as true by
ALJ).

      Accordingly, we affirm.
                     ______________________________




                                         -3-